DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-19 are pending in the application, claims 10-15 are withdrawn from consideration.  Claims 16-19 have been added.
Amendments to the claims 6 and 9, filed on 16 May 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 May 2022, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 16 May 2022, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that the claimed limitation of --a dimensional precision control of less than or equal to ±0.1 mm-- would not render the claim indefinite, because a person of ordinary skill in the art would readily understand designed dimensions (provided as a design drawing or CAD drawing with the desired part dimensions) versus actual dimensions (measured dimensions of the part after having been formed), and be able to measure them so as to determine the claimed "dimensional precision control".  The examiner respectfully disagrees.  In the instant case, it is not the actual aspect of being able to determine an articles "designed dimensions", but that said "designed dimensions" amount to an unknown variable value.  As pointed out by the applicants, the "designed dimensions" come from a "customer's given specification as is many times provided as a design drawing or CAD drawing"; whereby said article indicated by the drawings could have any manner of profile and physical dimensions, aside from the claimed thickness.  As such, it is the decision of the examiner that the claimed limitation is still rendered indefinite because it relies upon an unknown variable value that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.
Applicants also argue that the claimed limitation of --a deviation in flatness is less than or equal to 0.10 nm-- would not render the claim indefinite, because while the CAD dimensions of a 3D article may not be known to the applicant or examiner, an entity making a part would certainly have such CAD drawing and be able to determine if the part falls within the required "deviation of flatness".  The examiner respectfully disagrees.  In the instant case, it is not the actual aspect of being able to determine the dimensions of the "CAD designed 3D article", but that said "deviation in flatness" relies upon an unknown variable value ("dimensions of the CAD designed 3D article").  As such, it is the decision of the examiner that the claimed limitation is still rendered indefinite because it relies upon an unknown variable value that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.
Applicants go on to argue that the recited limitation of "dimensional precision control of less than or equal to ±0.1 mm" is as structural limitation and not a product-by-process limitation, in that there is no recited process steps.  That the limitation is more akin to the recitation of "x±y", with "x" being the dimension, and "±y" being a tolerance.  The examiner respectfully disagrees.  In the instant case, the recited "dimensional precision control of less than or equal to ±0.1 mm" is based not upon the current dimension of the produced article, but rather a difference between an unknown variable value ("the designed 3D article measured at any point") and that of the as-formed 3D glass article measured at any point (see [0111] of the instant specification).  The deviation amounting to the process used to manufacture the article (in that various processes can have associated variation).  Furthermore, in that said value doesn't impart any structure to the final product (since said "dimensional precision control" doesn't measure any physical property of the claimed article, but a difference between the target value and actual value as a result of manufacture), it is not considered to impart any structure to the claimed final product, and give no patentable weight to the claim.
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §112, §102, and §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Specification
The disclosure is objected to because of the following informalities:
In the as filed specification, paragraph [00111] recites "The different between", which appears to be a typographical error; recommend correcting this to read as "The difference
In the as filed specification, paragraph [00118] recites "polishing off about 5 um from", which appears to be a typographical error; recommend correcting this to read as "polishing off about 5 µm[[um]] from".
Appropriate correction is required.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
With Regards to Claim 6:  Instant claim 6 recites --wherein a deviation of flatness of less than or equal to 0.10 nm-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "wherein a deviation of flatness is[[of]] less than or equal to 0.10 nm".
With Regards to Claim 9:  Instant claim 9 recites --equal to 0.17*thickness-- on line 3; for clarity, recommend correcting this to read as "equal to 0.17 times the thickness.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claims 1-9:  Instant claim 1 recites the limitation --a dimensional precision control of less than or equal to ± 0.1 mm-- on line 2.  As defined by the instant specification, "dimensional precision control" is the difference between the as-formed three-dimensional (3D) glass article and the designed 3D article measured at any point ([0111] of the instant specification).  In the instant case, a person of ordinary skill in the art would not be able to ascertain what an articles "designed dimensions" are, let alone what they would be, compared to its "actual dimensions" (that is the "dimensional precision control"); wherein said "designed dimensions" amount to an unknown variable value and are indefinite.  As such, the claim is rendered indefinite in that the "dimensional precision control" relies upon an unknown variable value ("designed dimension(s)") that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.
 Claims 2-9, which depend upon claim 1, are rejected on the same grounds as recited above.
With Regards to Claim 6:  Instant claim 6 recites the limitation --a deviation in flatness is less than or equal to 0.10 nm-- on lines 1 to 2.  As defined by the instant specification, "deviation in flatness" was measured using ATOS GOM 3D scanning system, in the same way as the curve deviations to CAD. ([0112] of the instant specification).  In the instant case, it would appear that the "deviation in flatness" is dependent upon the unknown CAD dimensions for the 3D article.  As such, a person of ordinary skill in the art would not be able to ascertain what an articles "deviation in flatness" is, let alone what they would be, compared to the CAD designed 3D article values; wherein said dimensions of the "CAD designed 3D article" amount to an unknown variable value and are indefinite.  Therefore, the claim is rendered indefinite in that the "deviation in flatness" relies upon an unknown variable value ("dimensions of the CAD designed 3D article") that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.
With Regards to Claims 16-19:  Instant claim 16 recites the limitation --a dimensional precision control of less than or equal to ± 0.1 mm-- on line 2.  As defined by the instant specification, "dimensional precision control" is the difference between the as-formed three-dimensional (3D) glass article and the designed 3D article measured at any point ([0111] of the instant specification).  In the instant case, a person of ordinary skill in the art would not be able to ascertain what an articles "designed dimensions" are, let alone what they would be, compared to its "actual dimensions" (that is the "dimensional precision control"); wherein said "designed dimensions" amount to an unknown variable value and are indefinite.  As such, the claim is rendered indefinite in that the "dimensional precision control" relies upon an unknown variable value ("designed dimension(s)") that would prevent one of ordinary skill in the art from ascertaining the scope of the claimed invention.
 Claims 17-19, which depend upon claim 16, are rejected on the same grounds as recited above.

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (US 2016/0102010 A1).
Regarding Claim 1:  Beall teaches a glass-ceramic article, that it can be formed into three-dimensional articles, and can have a thickness anywhere from about 0.8 mm to about 10 mm or about 200 µm to about 2 mm (e.g. samples of 50 mm by 50 mm by 1 mm, wherein the thickness is 1 mm) ([0008], [0149], [0181] of Beall); which anticipates the claimed range of --a thickness between 0.1 mm and 2 mm--.
(In the instant case, the specification defines the "dimensional precision control" as the difference between the as-formed three-dimensional (3D) glass article and the designed 3D article measured at any point ([0111] of the instant specification).  In that said "designed 3D article" dimensions are an aspect of the process used to create the claimed 3D glass ceramic article and don't impart any structure to the final product directly or indirectly (i.e. via the "dimensional precision control value"); the recited limitation of --a dimensional precision control of less than or equal to ± 0.1 mm-- is considered to be a product-by-process limitation that doesn't impart any structure to the final product, and gives no patentable weight to the claim.)
Regarding Claim 2:  Beall teaches a 3D glass ceramic article that has a transmission greater than or equal to 90% in the wavelengths from 400 nm to 1000 nm, on a sample having a thickness of 1 mm (figure 2, [0169], and [0198] of Beall), but does not explicitly recite --comprising a transmission greater than or equal to 85% in wavelengths from 400 nm to 800 nm, on a sample thickness of 0.8 mm--.  (In the instant case, while Beall fails to teach a 0.8 mm thick sample.  However, since the glass ceramic of Beall exhibits a transmissivity over 90% on a 1 mm thick sample, it is reasonable to presume that if it was thinner, the transmissivity would be at least greater than 85%.)
Regarding Claim 3:  Beall teaches that the 3D glass ceramic article is strengthened by ion exchange ([0115], [0188]-[0189] of Beall).
Regarding Claim 4:  Beall teaches the claimed 3D glass ceramic article having an appearance that is "Clear" (Table 1 of Beall).  (In the instant case, "Clear" is taken to mean having no to substantially no haze.)
Regarding Claim 6:  Beall teaches the claimed 3D glass ceramic article.
(In the instant case, the specification defines the "deviation to flatness" as the curve deviations to CAD ([0112] of the instant specification).  In that said "CAD designed 3D article" dimensions are an aspect of the process used to create the claimed 3D glass ceramic article and don't impart any structure to the final product directly or indirectly (i.e. via the "deviation in flatness"); the recited limitation of --a deviation in flatness is less than or equal to 0.10 nm-- is considered to be a product-by-process limitation that doesn't impart any structure to the final product, and gives no patentable weight to the claim.)
Regarding Claim 7:  Beall teaches that the 3D glass ceramic article is strengthened (e.g. by ion exchange) and can have a compressive stress in the range of about 350 MPa to about 400 MPa ([0115], [0188]-[0189] of Beall); which is sufficiently specific to anticipate the claimed range of --a compressive stress from greater than or equal to 340 MPa to less than or equal to 400 MPa--.  See MPEP §2131.03(II).

Claim Rejections - 35 USC § 103
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US 2016/0102010 A1) as applied to claim 1 above.
Regarding Claim 8:  Beall discloses a 3D glass ceramic article that is strengthened (e.g. by ion exchange) and can have a central tension of at least 10 MPa ([0115], [0188]-[0189] of Beall); which overlaps the presently claimed range of --a central tension from greater than or equal to 100 MPa to less than or equal to 150 MPa--.  Beall differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Beall, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 9:  Beall discloses that the 3D glass ceramic article is strengthened (e.g. by ion exchange), can have a compressive stress layer having a depth of layer of at least 30 µm or at least 100 µm, and that the 3D glass ceramic article can be from about 0.8 mm to about 10 mm (e.g. 1 mm) ([0115], [0181], [0188]-[0189], and [0198] of Beall).  Beall fails to explicitly recite --a death of compression greater than or equal to 0.17*thickness--.  However, given the above values of Beall, a person of ordinary skill in the art could have calculated that the depth of compression can be greater than or equal to 0.03*thickness [= (0.03 mm) / (1 mm)]; which overlaps the presently claimed range of --greater than or equal to 0.17*thickness--.  Beall differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Beall, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Allowable Subject Matter
Claims 5 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781
/David Sample/Primary Examiner, Art Unit 1784